DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 6 has been amended. 
Claims 1-10 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
US20150085602	Lebedev et al.		March 26, 2015
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20150085602.  
With regards to claims 1 and 6, the US20150085602 reference discloses the utilization of a sonar-integrated IoT (¶ 0061-64) device, wherein said IoT device includes one or more sonar 
With regards to claim 2, the US20150085602 reference discloses the utilization of a wireless transmission and control module (101), an input end of which is in communication connection with the sonar sensor module (102), and an output end of which is in communication connection with an external signal processing unit through a wireless network, wherein the wireless transmission and control module (¶¶ 0058, 0093) sends unprocessed or preliminarily processed spatial information to the signal processing unit through wireless network communication.
With regards to claims 3 and 4, the US20150085602 reference discloses the utilization of a basic function module (202, ¶ 0059).
With regards to claim 5, the US20150085602 reference discloses the utilization of a sonar sensor module (201).
With regards to claim 7, the US20150085602 reference discloses the utilization of a signal processing unit (202), which is in wireless communication connection with said sonar-integrated IoT device, and receives the unprocessed or preliminarily processed spatial information (¶ 0093) sent by the IoT device; said signal processing unit is a standalone device.
With regards to claim 10, the US20150085602 reference discloses the utilization of a monitoring device (203). 
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the .
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645